OPINION — AG — **** CONSIDERATION FOR EASEMENTS ON STATE OWNED LAND **** IN LIGHT OF THE APPLICABILITY OF THE UNITED STATES SUPREME COURT DECISION IN "LASSEN V. ARIZONA, 385 U.S. 458, 87 S.CT. 584, 17 L.ED.2D 515" TO OKLAHOMA, PREVIOUS ATTORNEY GENERAL OPINIONS DATED MARCH 26, 1951 AND APRIL 1, 1955, ARE HEREBY AFFIRMED, AND THE COMMISSIONERS OF THE LAND OFFICE MAY NOT RECITE AS CONSIDERATION FOR PERPETUAL EASEMENT THAT THE LEASEE OF THE LAND MAY HAVE THE RIGHT TO USE THE WATER FREE OF CHARGE. (PAUL C. DUNCAN) SEE: OPINION NO. 92-539 (1992)